DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group 1, and the species of β-carotene (claim 2), a pigment composition (claim 4) and a culture of the alga (claim 4), in the reply filed on April 7, 2021 is acknowledged.  Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 1-13 have been amended.  Claim 14 has been added.  No claims have been canceled.  Accordingly, claims 1-5 are examined on the merits herewith.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities.  Appropriate correction is required.  These claims are drawn to a pure strain of an alga that was deposited as a biological deposit in a patent repository.  These claims should be amended as shown below to recite the invention in proper U.S. format.  

1.  (currently amended) A purified culture of Dunaliella sp. Macular Pigment 3 (MP3) (KCTC 12990BP) alga[[e]] having a xanthophyll-producing ability.   

3.  (currently amended) A purified culture of Dunaliella sp. MP3 (KCTC 12990BP) alga[[e]].

	To expedite greatly prosecution for Applicants, corrected versions of all of the pending claims, including the withdrawn claims, that require correction are shown below, as claim 1 is free of the prior art.  

2.  (currently amended) The alga[[e]] according to claim 1, wherein the Dunaliella sp. MP3 has an ability to produce:  lutein and zeaxanthin; and 
one or more pigments selected from the group consisting of chlorophyll b, chlorophyll a and β-

4.  (currently amended) A pigment composition, comprising:  one or more selected from the group consisting of the Dunaliella sp. MP3 (KCTC 12990BP) alga[[e]] according to claim 1, a culture of the alga[[e]], a dried product of the culture and an extract thereof.  

6.  (withdrawn, currently amended) A composition for oral administration, comprising:  one or more selected from the group consisting of the Dunaliella sp. MP3 (KCTC 12990BP) alga[[e]] according to claim 1, a culture of the alga[[e]], a dried product of the culture, and an extract thereof.   

7.  (withdrawn, currently amended) A feed or feed additive composition, comprising:  one or more selected from the group consisting of the Dunaliella sp. MP3 (KCTC 12990BP) alga[[e]] according to claim 1, a culture of the alga[[e]], a dried product of the culture, and an extract thereof.  

8.  (withdrawn, currently amended) A food or food additive composition, comprising:  one or more selected from the group consisting of the Dunaliella sp. MP3 (KCTC 12990BP) alga[[e]] according to claim 1, a culture of the alga[[e]], a dried product of the culture, and an extract thereof.  

9.  (withdrawn, currently amended) A [[The]] composition comprising one or more selected from the group consisting of the Dunaliella sp. MP3 (KCTC 12990BP) alga[[e]] according to claim 1, a culture of the alga[[e]], a dried product of the culture, and an extract thereof, wherein the composition 
(Preventing a disease is not enabled.)
the Dunaliella sp. MP3 (KCTC 12990BP) alga[[e]] of claim 1 to an amount sufficient to produce the pigment.       

11.  (withdrawn, currently amended) The method according to claim 10, further comprising: extracting the [[a]] pigment from the Dunaliella sp. MP3 (KCTC 12990BP) alga[[e]]

12.  (withdrawn, currently amended) The method according to claim 10, wherein the pigment is a xanthophyll pigment.   

13.  (withdrawn, currently amended) A method of producing a raw material for [[of]] food or feed, comprising: culturing the Dunaliella sp. MP3 (KCTC 12990BP) alga[[e]] of claim 1 to an amount that is sufficient to make the raw material for adding to the food or feed.    

14. (withdrawn, currently amended) A method for strengthening or maintaining eye health; the eye; improving in a subject in need thereof to the subject a therapeutically effective amount of a composition comprising one or more selected from the group consisting of the Dunaliella sp. MP3 (KCTC 12990BP) alga[[e]] according to claim 1, a culture of the alga[[e]], a dried product of the culture, and an extract thereof to the subject.

15.  (new) The method of claim 10, further comprising the steps of:
a) concentrating and/or drying the algal culture; and
b) extracting the pigment from the concentrated and/or dried algal culture.  
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. These claims recite a novel alga, Dunaliella sp., strain no. MP3 (Macular Pigment 3), record or deposit no. KCTC 12990BP at the Korean Collection for Type Cultures.  Because the alga is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  The structure and genome of the bacterium are not fully disclosed, nor has the bacterium been shown to be publicly known and freely available.  The specification does not disclose a repeatable process to obtain the bacterium.  The specification indicates that the claimed alga was deposited in a recognized patent depository, or IDA (International Depository Authority).  But the required information for a biological deposit is missing from the specification, including whether or not the biological deposit was made under the terms of the Budapest Treaty.  See MPEP §§2403 – 2410; see 37 CFR §§1.801-1.809.  Thus, the specification must be amended to include the name and address of the depository and the date of the deposit.   
As noted above, it is not clear whether or not the deposit was made under the terms of the Budapest Treaty.  If the deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the 
If the deposit is not made under the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR §§ 1.801-1.809, Applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	a. during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;

	b. upon granting of the patent, the deposited alga will be available to the public under the conditions specified in 37 CFR § 1.808;

	c. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and

	d. the deposit will be replaced if it should ever become non-viable.  

Appropriate correction is required.

The claimed invention is free of the prior art.  Jin et al. (“A mutant of the green alga Dunaliella salina constitutively accumulates zeaxanthin under all growth conditions,” Biotechnology and Bioengineering 81(1):115-124, 2003), cited in Applicants’ IDS, disclose a mutant strain of Dunaliella salina, a green alga, that was made by treatment with the mutagen EMS (ethyl methyl sulfonate), referred to as zea1 in the reference.  In contrast to wild type species and strains in this genus, zea1 produces a relatively large amount of the pigment zeaxanthin, which is a valuable product in the biotechnology industries, as it is used in nutritional supplements, pharmaceuticals, foods and cosmetics.  See pp. 115, 116 and 118.  Nevertheless, the specification discloses that the claimed strain, MP3, is different from zea1, because MP3 produces significantly more zeaxantin than zea1; see Figs. 5, 6A and 6B.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-04-13